DETAILED ACTION
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the
prior art of record shows an extension part in combination with a contact part and
retreater as claimed (Claims 1, 2 and 6-19). The prior art also does not show a raising
member in combination with a contact part and retreater as claimed (Claims 3-5).
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Ito (US Pub No. 2016/0185556) discloses foldable rear end guides but lacks an
extension part and raising member.
	Niikura et al. (US Pub No. 2016/0016740) discloses an extension part and
contact part but no retreater or retreating capability.
	Ishikawa et al. (US Patent No. 8,480,073) discloses an extension part but no
contact part.
	Bauer et al. (US Pub No. 2011/0101603) discloses an extension part but no
contact part.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        February 15, 2022